 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                         NORTHERN DISTRICT OF CALIFORNIA
 8
 9
10 YONEX ANDRE JONES,                                   Case No. 18-cv-03759 NC
11                    Plaintiff,                        ORDER OF CONDITIONAL
                                                        DISMISSAL
12           v.
                                                        Re: Dkt. No. 36
13 KEITH BENDIXEN, et al.,
14                Defendants.
15
16        The Court having been notified of the settlement of this action, and it appearing that
17 no issue remains for the Court’s determination,
18        IT IS HEREBY ORDERED THAT this action and all claims asserted herein are
19 DISMISSED with prejudice. In the event that the settlement is not reached, any party may
20 move to reopen the case, provided that such motion is filed within forty-five days. All
21 pending deadlines and hearings are VACATED.
22        IT IS SO ORDERED.
23        Dated: April 30, 2019                    _________________________
                                                    Nathanael M. Cousins
24                                                  United States Magistrate Judge
25
26
27
28
     Case No. 18-cv-03759 NC
     ORDER OF CONDITIONAL
     DISMISSAL
